MURRAY, Justice.
Appellee, Walter Carey, instituted this suit in the 117th district court of Nueces county against appellants, Pure Distributing Corporation and H. S. Johnson, seek-*769iog to recover the sum of $11,000 for injuries sustained by himself and wife, Lillie Carey, when a 10-gallon oilcan fell from a truck being operated by Johnson and owned by Pure Distributing Corporation.
The case was submitted to a jury by means of 17 special issues. The jury in answering said issues made the following findings of fact:
(1) The truck in question was not being operated at the speed of SO miles per hour.
(2) The driver of the truck did not fail to exercise ordinary care to look out for the load being carried on said truck.
(3) The truck, at the time of the occurrence in question, was being operated with fasteners holding the sides of the same in a defective condition.
(4) Such operation of the truck was negligence.
(5) Such operation of the truck was a proximate cause of the injuries to Walter Carey.
(6) Such operation of the truck was a proximate cause of the injuries to Mrs. Walter Carey.
(7) The occurrence in question was not an unavoidable accident.
(8) Walter Carey and his wife were not guilty of contributory negligence in camping near the road.
(9) Fifteen hundred dollars would reasonably compensate Walter Carey for the injuries sustained by himself.
(10) Two thousand dollars would reasonably compensate Walter Carey for the injuries sustained by his wife.
Upon this verdict the trial court entered judgment in the sum of $3,500 in appellee’s (Walter Carey’s) favor, and Pure Distributing Corporation and H. S. Johnson have perfected this appeal.
The controlling issue here presented is whether the evidence is sufficient to support the jury’s finding that the operation of the truck with the defective fasteners was the proximate cause of the injuries to Walter Carey and his wife.
The record shows that the injuries occurred in the manner and under the circumstances which we will now state.
H. S. Johnson was a truck driver in the employ of the Pure Distributing Corporation. He was called upon to make a trip to Flour Bluff, some 12 miles south from the city of Corpus Christi: He admitted that a fastener on the truck had come loose once before, and he knew at the time that it was defective, and that it was dangerous to operate the truck with a defective fastener. He had six 10-gallon cans of distillate on the side of the truck, which were held in place by a sideboard. The sideboard was held in an upright position by a fastener at each end, one of which was known to be defective, as above stated. While driving the truck on a gravel road, apparently lined by brush, one of these cans fell from the truck, struck the ground, the top blasted off, flew through the air, and struck Walter Carey, who was lying on a cot some 20 or 30 feet from the road, causing a severe wound in the head. His wife who was inside of a trailer, house heard the commotion, saw something fly through the air, and heard her husband say he had been hit in the head and that his head had been caved in. She concluded that perhaps a number of people were making an attack upon her husband and jumped up from the bed, stumbled, got a pistol, and went to the door. She saw the blood flowing from her husband’s head and as a result suffered a miscarriage; she being about three months advanced in pregnancy.
The jury, as above pointed out, found in effect that the truck was not being operated at an excessive rate of speed, that Johnson did not fail to exercise ordinary care to look out for the load on the truck, but did find that he was guilty of negligence in operating the truck with defective fasteners, and that such negligence was the proximate cause of the injuries sustained by Carey and his wife.
The court defined proximate cause as meaning a cause which should reasonably have been foreseen as likely to cause the injury in question, or some similar injury, and thus the jury were called upon to determine from the evidence whether Johnson, as a prudent person, should have reasonably foreseen that the operation of the truck with the defective fastener would be likely to cause the injuries herein complained of by Carey and his wife, or some similar injury.
In other words, before the jury could find that the operation of the truck with the defective fastener was the proximate cause of the injuries, they would be required to find from the evidence that Johnson, as a prudent person, should have foreseen that the fastener, having come loose once before, would probably come loose again, that one or more of the cans would *770fall from the truck, that people might, or probably would, be camped in the brush some 20 feet from the road, that when the can struck the ground that the top thereof would be blasted off with sufficient force to fly through the air some 20 or 30 feet and strike some one on the head with such force as to injure him, and that a result of the excitement and commotion caused by such an injury, the injured party’s wife might suffer a miscarriage, or that some such similar injury would result.
In determining the sufficiency of the evidence to support the jury finding, we must consider the duty of Johnson to Carey and his wife at the time and place and in the light of the circumstances under which this injury was inflicted. We are aware of the fact that the law does not require that Johnson would have to contemplate or foresee just exactly how the injury would be inflicted or just the exact nature of the injury, or that Carey and his wife would be the very persons injured. However, the law does require that, had he given the matter consideration, as a reasonably prudent person, he would have foreseen that the defective fastener would,- tome loose and permit the sideboard to fall down and thus permit one or more cans to fall to the ground, that the lid would be blasted from the can with sufficient force to injure a person some 20 or 30 feet away, and that people would probably be out there in the brush to be injured. It is true, there was a clearing where Carey was camped, but the clearing was so small that a person passing on the road would not see it until almost opposite.
This combination of facts and circumstances could not be classified as that which would probably happen, but rather as that which is highly improbable.
In 30 Tex. Jur. p. 704, we find the following: “Human beings in their common dealings with each other in-society should, be required to exercise some degree of deliberation or forethought. It would be unreasonable to require them, before doing or refraining, from doing a particular act, to exhaust the field of speculation concerning every possible or conceivable consequence which might result from their conduct. It is just that one should be charged with the duty to anticipate those consequences which in the ordinary course of human experience might reasonably be expected to result therefrom, and therefore that he should be held legally responsible for those consequences.”
We feel that this is a very good statement of the rule, and when applied here we conclude that the injuries of Carey and his wife were not proximately caused by the defective fastener on the truck driven by Johnson.
In Texas & P. Ry. Co. v. Bigham, 90 Tex. 223, 38 S.W. 162, 163, we find this clear statement: “It would seem that there is neither a legal nor a moral obligation to guard against that which cannot be foreseen, and under such circumstances the duty of foresight should not be arbitrarily imputed.” See, also, Paris & G. N. Railway Co. v. Stafford (Tex.Civ.App.) 36 S.W.(2d) 331; Id. (Tex.Com.App.) 53 S.W.(2d) 1019; City of Wichita Falls v. Swartz (Tex.Civ.App.) 57 S.W.(2d) 236; Union Stockyards v. Peeler (Tex.Com.App.) 37 S.W.(2d) 126.
The evidence not only fails to support the jury finding that the neligence found by the jury was the proximate cause of plaintiff’s damage, but, on the contrary, affirmatively shows that such damage was not proximately caused by such negligence.
Accordingly, the judgment will be reversed, and judgment here rendered that appellee take nothing and pay all costs.